 



Exhibit 10.3
EXECUTIVE EMPLOYMENT AGREEMENT
          THIS AGREEMENT is made and entered into effective as of this 5th day
of March, 2008, between PetroQuest Energy, Inc., a Delaware corporation having
its principal executive office at 400 E. Kaliste Saloom Road, Suite 6000,
Lafayette, Louisiana 70508 (hereinafter referred to as the “Company”), and J.
Bond Clement (hereinafter referred to as the “Employee”).
W I T N E S S E T H:
          WHEREAS, the Company and the Employee entered into that certain
Severance Agreement dated as of December 11, 2006 (the “Prior Agreement”); and
          WHEREAS, the Company and the Employee desire to terminate the Prior
Agreement, and the Company desires to employ the Employee in an executive
capacity and the Employee desires to continue in the employ of the Company
and/or its Affiliates.
          NOW, THEREFORE, for and in consideration of the mutual promises,
covenants and obligations contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Employee hereby agree as follows:
          1. Certain Definitions. As used in this Agreement, the following terms
have the meanings prescribed below:
          Affiliate is used in this Agreement to define a relationship to a
person or entity and means a person or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such person or entity.
          Annual Bonus shall have the meaning assigned thereto in Section 4.2
hereof.
          Base Salary shall have the meaning assigned thereto in Section 4.1
hereof.
          Beneficial Owner shall have the meaning assigned thereto in
Rule 13(d)-3 under the Exchange Act; provided, however, and without limitation,
that any individual, corporation, partnership, group, association or other
person or entity that has the right to acquire any Voting Stock at any time in
the future, whether such right is (a) contingent or absolute or (b) exercisable
presently or at any time in the future, pursuant to any agreement or
understanding or upon the exercise or conversion of rights, options or warrants,
or otherwise, shall be the Beneficial Owner of such Voting Stock.
          Cause shall have the meaning assigned thereto in Section 5.3 hereof.
          Common Stock means the Company’s common stock, par value $.001 per
share.
          Company means PetroQuest Energy, Inc., a Delaware corporation, the
principal executive office of which is located at 400 E. Kaliste Saloom Road,
Suite 6000, Lafayette, Louisiana 70508.

 



--------------------------------------------------------------------------------



 



          Confidential Information shall have the meaning assigned thereto in
Section 8.2 hereof.
          Date of Termination means the earliest to occur of (i) the date of the
Employee’s death, (ii) the date on which the Employee terminates this Agreement
for any reason or (iii) the date of receipt of the Notice of Termination, or
such later date as may be prescribed in the Notice of Termination in accordance
with Section 5.5 hereof.
          Disability means an illness or other disability which prevents the
Employee from discharging his responsibilities under this Agreement for a period
of 180 consecutive calendar days, or an aggregate of 180 calendar days in any
calendar year, during the Employment Period, all as determined in good faith by
the Board of Directors of the Company (or a committee thereof).
          Effective Date means the date of execution hereof.
          Employee means J. Bond Clement, whose business address is 400 E.
Kaliste Saloom Road, Suite 6000, Lafayette, Louisiana 70508.
          Employment Period shall have the meaning assigned thereto in Section 3
hereof.
          Exchange Act means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Securities and Exchange
Commission thereunder, all as in effect from time to time during the Employment
Period.
          Initial Term shall have the meaning assigned thereto in Section 3
hereof.
          Notice of Termination shall have the meaning assigned thereto in
Section 5.5 hereof.
          Termination Agreement means the Termination Agreement of even date
herewith between the Company and the Employee.
          Voting Stock means all outstanding shares of capital stock of the
Company entitled to vote generally in an election of directors; provided,
however, that if the Company has shares of Voting Stock entitled to more or less
than one vote per share, each reference to a proportion of the issued and
outstanding shares of Voting Stock shall be deemed to refer to the proportion of
the aggregate votes entitled to be cast by the issued and outstanding shares of
Voting Stock.
          Without Cause shall have the meaning assigned thereto in Section 5.4
hereof.
     2. General Duties of Company and Employee.
          2.1. The Company agrees to employ the Employee, and the Employee
agrees to accept employment by the Company and to serve the Company as Senior
Vice President and Chief Accounting Officer. The authority, duties and
responsibilities of the Employee shall be consistent with those of executive
officers in a public company with a similar title, and such other or additional
duties as may from time to time be assigned to the Employee by the Board of
Directors (or a committee thereof) and agreed to by the Employee. While employed
hereunder, the Employee shall devote full time and attention during normal
business hours to

2



--------------------------------------------------------------------------------



 



the affairs of the Company and use his best efforts to perform faithfully and
efficiently his duties and responsibilities. The Employee may (i) serve on
corporate, civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions and
(iii) manage personal investments, so long as such activities do not
significantly interfere with the performance of the Employee’s duties and
responsibilities.
     2.2. The Employee agrees and acknowledges that he owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
the Company and to do no act and to make no statement, oral or written, which
would injure Company’s business, its interests or its reputation.
     2.3. The Employee agrees to comply at all times during the Employment
Period with all applicable policies, rules and regulations of the Company,
including, without limitation, the Company’s code of ethics and the Company’s
policy regarding trading in the Common Stock, as each is in effect from time to
time during the Employment Period.
     3. Term. Unless sooner terminated pursuant to other provisions hereof, the
Employee’s period of employment under this Agreement shall be a period of three
years beginning on the Effective Date (the “Initial Term”). After the expiration
of the Initial Term, the Employee’s period of employment under this Agreement
shall be automatically renewed for successive one-year terms on each anniversary
of the Effective Date (the Initial Term and any and all renewals thereof are
referred to herein collectively as the “Employment Period”).
     4. Compensation and Benefits.
     4.1. Base Salary. As compensation for services to the Company, the Company
shall pay to the Employee until the Date of Termination an annual base salary of
$200,000 (the “Base Salary”). The Board of Directors (or a committee thereof),
in its discretion, may increase the Base Salary based upon relevant
circumstances. The Base Salary shall be payable in equal semi-monthly
installments or in accordance with the Company’s established policy, subject
only to such payroll and withholding deductions as may be required by law and
other deductions applied generally to employees of the Company for insurance and
other employee benefit plans.
     4.2. Bonus. In addition to the Base Salary, the Employee may be awarded,
for each fiscal year until the Date of Termination, an annual bonus (either
pursuant to a bonus or incentive plan or program of the Company or otherwise) in
an amount to be determined by the Board of Directors (or a committee thereof),
in its sole discretion (the “Annual Bonus”). Each such Annual Bonus shall be
payable at a time to be determined by the Board of Directors (or a committee
thereof) in its sole discretion.
     4.3. Incentive, Savings and Retirement Plans. Until the Date of
Termination, the Employee shall be eligible to participate in and shall receive
all benefits under all executive incentive, savings and retirement plans
(including 401(k) plans) and programs currently maintained or hereinafter
established by the Company for the benefit of its executive officers and/or
employees.

3



--------------------------------------------------------------------------------



 



     4.4. Welfare Benefit Plan. Until the Date of Termination, the Employee
and/or the Employee’s family, as the case may be, shall be eligible to
participate in and shall receive all benefits under each welfare benefit plan of
the Company currently maintained or hereinafter established by the Company for
the benefit of its employees. Such welfare benefit plans may include, without
limitation, medical, dental, disability, group life, accidental death and travel
accident insurance plans and programs.
     4.5. Reimbursement of Expenses. The Employee may from time to time until
the Date of Termination incur various business expenses customarily incurred by
persons holding positions of like responsibility, including, without limitation,
travel, entertainment and similar expenses incurred for the benefit of the
Company. Subject to the Company’s policy regarding the reimbursement of such
expenses as in effect from time to time during the Employment Period, which does
not necessarily allow reimbursement of all such expenses, the Company shall
reimburse the Employee for such expenses from time to time, at the Employee’s
request, and the Employee shall account to the Company for all such expenses.
     4.6. Life Insurance. The Company shall provide to the Employee life
insurance on terms that are mutually agreeable to the Company and the Employee.
     5. Termination.
     5.1. Death. This Agreement shall terminate automatically upon the death of
the Employee.
     5.2. Disability. The Company may terminate this Agreement, upon written
notice to the Employee delivered in accordance with Sections 5.5 and 12.1
hereof, upon the Disability of the Employee.
     5.3. Cause. The Company may terminate this Agreement, upon written notice
to the Employee delivered in accordance with Sections 5.5 and 12.1 hereof, for
Cause. For purposes of this Agreement, “Cause” means (i) the conviction of the
Employee of a felony (which, through lapse of time or otherwise, is not subject
to appeal), (ii) the Employee’s willful refusal, without proper legal cause, to
perform his duties and responsibilities as contemplated in this Agreement or
(iii) the Employee’s willful engaging in activities which would (A) constitute a
breach of any term of this Agreement, the Company’s code of ethics, the
Company’s policies regarding trading in the Common Stock or reimbursement of
business expenses or any other applicable policies, rules or regulations of the
Company, or (B) result in a material injury to the business, condition
(financial or otherwise), results of operations or prospects of the Company or
its Affiliates (as determined in good faith by the Board of Directors of the
Company or a committee thereof).
     5.4. Without Cause. The Company may terminate this Agreement Without Cause,
upon written notice to the Employee delivered in accordance with Sections 5.5
and 12.1 hereof. For purposes of this Agreement, the Employee will be deemed to
have been terminated “Without Cause” if the Employee is terminated by the
Company for any reason other than Cause, Disability or death.

4



--------------------------------------------------------------------------------



 



     5.5. Notice of Termination. Any termination of this Agreement by the
Company for Cause, Without Cause or as a result of the Employee’s Disability
shall be communicated by Notice of Termination to the Employee given in
accordance with this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Employee’s employment under the provision so indicated and (iii) specifies the
termination date, if such date is other than the date of receipt of such notice
(which termination date shall not be more than 15 days after the giving of such
notice).
     6. Obligations of Company upon Termination.
     6.1. Cause or by Employee. If this Agreement shall be terminated either by
the Company for Cause or by the Employee for any reason, the Company shall pay
to the Employee, in a lump sum in cash within 30 days after the Date of
Termination, the aggregate of the Employee’s Base Salary (as in effect on the
Date of Termination) through the Date of Termination, if not theretofore paid,
and, in the case of compensation previously deferred by the Employee, all
amounts of such compensation previously deferred and not yet paid by the
Company. All other obligations of the Company and rights of the Employee
hereunder shall terminate effective as of the Date of Termination.
     6.2. Death or Disability.
     (a) Subject to the provisions of this Section 6.2, if this Agreement is
terminated as a result of the Employee’s death or Disability, the Company shall
pay to the Employee or his estate, in equal semi-monthly installments, the
Employee’s Base Salary (as in effect on the Date of Termination) for 12 months
after such Date of Termination. The Company may purchase insurance to cover all
or any part of the obligation contemplated in the foregoing sentence, and the
Employee agrees to submit to a physical examination to facilitate the
procurement of such insurance.
     (b) Whenever compensation is payable to the Employee hereunder during a
period in which he is partially or totally disabled, and such Disability would
(except for the provisions hereof) entitle the Employee to Disability income or
salary continuation payments from the Company according to the terms of any plan
or program presently maintained or hereafter established by the Company, the
Disability income or salary continuation paid to the Employee pursuant to any
such plan or program shall be considered a portion of the payment to be made to
the Employee pursuant to this Section 6.2 and shall not be in addition hereto.
If Disability income is payable directly to the Employee by an insurance company
under the terms of an insurance policy paid for by the Company, the amounts paid
to the Employee by such insurance company shall be considered a portion of the
payment to be made to the Employee pursuant to this Section 6.2 and shall not be
in addition hereto.
     6.3. Without Cause. If this Agreement shall be terminated by the Company
Without Cause:

5



--------------------------------------------------------------------------------



 



     (a) the Company shall pay to the Employee, in a lump sum in cash within
30 days after the Date of Termination, the aggregate of the following amounts:
     (1) if not theretofore paid, the Employee’s Base Salary (as in effect on
the Date of Termination) through the Date of Termination; and
     (2) in the case of compensation previously deferred by the Employee, all
amounts of such compensation previously deferred and not yet paid by the
Company;
     (b) the Company shall, promptly upon submission by the Employee of
supporting documentation, pay or reimburse to the Employee any costs and
expenses (including moving and relocation expenses) paid or incurred by the
Employee which would have been payable under Section 4.5 of this Agreement if
the Employee’s employment had not terminated; and
     (c) for the 12-month period commencing on the Date of Termination, the
Company shall continue benefits to the Employee and/or the Employee’s family at
least equal to those which would have been provided to them under Section 4.4 if
the Employee’s employment had not been terminated; and
     (d) the Company shall pay to the Employee, in equal semi-monthly
installments, the Employee’s Base Salary (as in effect on the Date of
Termination) for 12 months after the Date of Termination.
     6.4. Termination of Employment Following a Change in Control.
Notwithstanding the provisions of Section 6.3 hereof to the contrary, if the
Employee’s employment by the Company is terminated by the Company in accordance
with the terms of Section 4 of the Termination Agreement and the Employee is
entitled to benefits provided in Section 5 of the Termination Agreement, the
Company shall pay to the Employee, in a lump sum in cash within 30 days after
the Date of Termination, the aggregate of the Employee’s Base Salary (as in
effect on the Date of Termination) through the Date of Termination, if not
theretofore paid, and, in the case of compensation previously deferred by the
Employee, all amounts of such compensation previously deferred and not yet paid
by the Company. Except with respect to the obligations set for forth in the
Termination Agreement, notwithstanding any provisions herein to the contrary,
all other obligations of the Company and rights of the Employee hereunder shall
terminate effective as of the Date of Termination.
     7. Employee’s Obligation to Avoid Conflicts of Interest.
     7.1. In keeping with the Employee’s fiduciary duties to the Company, the
Employee agrees that he shall not knowingly become involved in a conflict of
interest with the Company, or upon discovery thereof, allow such a conflict to
continue. The Employee further agrees to disclose to the Company, promptly after
discovery, any facts or circumstances which might involve a conflict of interest
with the Company.
     7.2. The Company and the Employee recognize that it is impossible to
provide an exhaustive list of actions or interests which constitute a “conflict
of interest.” Moreover, the

6



--------------------------------------------------------------------------------



 



Company and the Employee recognize that there are many borderline situations. In
some instances, full disclosure of facts by the Employee to the Company is all
that is necessary to enable the Company to protect its interests. In others, if
no improper motivation appears to exist and the Company’s interests have not
suffered, prompt elimination of the outside interest will suffice. In still
others, it may be necessary for the Company to terminate the employment
relationship. The Company and the Employee agree that the Company’s
determination as to whether or not a conflict of interest exists shall be
conclusive. The Company reserves the right to take such action as, in its
judgment, will end the conflict of interest.
     7.3. In this connection, it is agreed that any direct or indirect interest
in, connection with or benefit from any outside activities, particularly
commercial activities, which interest might in any way adversely affect the
Company or its Affiliates, involves a possible conflict of interest.
Circumstances in which a conflict of interest on the part of the Employee would
or might arise, and which should be reported immediately to the Company,
include, but are not limited to, the following:
     (a) Ownership of a material interest in any lender, supplier, contractor,
subcontractor, customer or other entity with which the Company does business.
     (b) Acting in any capacity, including director, officer, partner,
consultant, employee, distributor, agent or the like, for any lender, supplier,
contractor, subcontractor, customer or other entity with which the Company does
business.
     (c) Acceptance, directly or indirectly, of payments, services or loans from
a lender, supplier, contractor, subcontractor, customer or other entity with
which the Company does business, including, without limitation, gifts, trips,
entertainment or other favors of more than a nominal value, but excluding loans
from publicly held insurance companies and commercial or savings banks at market
rates of interest.
     (d) Use of information or facilities to which the Employee has access in a
manner which will be detrimental to the Company’s interests, such as use for the
Employee’s own benefit of know-how or information developed through the
Company’s business activities.
     (e) Disclosure or other misuse of information of any kind obtained through
the Employee’s connection with the Company.
     (f) Acquiring or trading in, directly or indirectly, oil and gas properties
or interests for his own account or the account of his Affiliates without the
prior written consent of the Board of Directors.
     8. Employee’s Confidentiality Obligation.
     8.1. The Employee hereby acknowledges, understands and agrees that all
Confidential Information is the exclusive and confidential property of the
Company and its Affiliates which shall at all times be regarded, treated and
protected as such in accordance with this

7



--------------------------------------------------------------------------------



 



Section 8. The Employee acknowledges that all such Confidential Information is
in the nature of a trade secret.
     8.2. For purposes of this Agreement, “Confidential Information” means
information, which is used in the business of the Company or its Affiliates and
(i) is proprietary to, about or created by the Company or its Affiliates,
(ii) gives the Company or its Affiliates some competitive business advantage or
the opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Employee to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Employee to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel. Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):
     (a) Internal personnel and financial information of the Company or its
Affiliates, information regarding oil and gas properties including reserve
information, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;
     (b) Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any oil and gas prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;
     (c) Names of customers and their representatives, contracts (including
their contents and parties), customer services, and the type, quantity,
specifications and content of products and services purchased, leased, licensed
or received by customers of the Company or its Affiliates; and
     (d) Confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).
     8.3. As a consequence of the Employee’s acquisition or anticipated
acquisition of Confidential Information, the Employee shall occupy a position of
trust and confidence with respect to the affairs and business of the Company and
its Affiliates. In view of the foregoing and of the consideration to be provided
to the Employee, the Employee agrees that it is reasonable and necessary that
the Employee make each of the following covenants:
     (a) At any time during the Employment Period and thereafter, the Employee
shall not disclose Confidential Information to any person or entity, either
inside or

8



--------------------------------------------------------------------------------



 



outside of the Company, other than as necessary in carrying out his duties and
responsibilities as set forth in Section 2 hereof, without first obtaining the
Company’s prior written consent (unless such disclosure is compelled pursuant to
court orders or subpoena, and at which time the Employee shall give notice of
such proceedings to the Company).
     (b) At any time during the Employment Period and thereafter, the Employee
shall not use, copy or transfer Confidential Information other than as necessary
in carrying out his duties and responsibilities as set forth in Section 2
hereof, without first obtaining the Company’s prior written consent.
     (c) On the Date of Termination, the Employee shall promptly deliver to the
Company (or its designee) all written materials, records and documents made by
the Employee or which came into his possession prior to or during the Employment
Period concerning the business or affairs of the Company or its Affiliates,
including, without limitation, all materials containing Confidential
Information.
     9. Disclosure of Information, Ideas, Concepts, Improvements, Discoveries
and Inventions.
          As part of the Employee’s fiduciary duties to the Company, the
Employee agrees that during his employment by the Company and for a period of
three years following the Date of Termination, the Employee shall promptly
disclose in writing to the Company all information, ideas, concepts,
improvements, discoveries and inventions, whether patentable or not, and whether
or not reduced to practice, which are conceived, developed, made or acquired by
the Employee, either individually or jointly with others, and which relate to
the business, products or services of the Company or its Affiliates,
irrespective of whether the Employee used the Company’s time or facilities and
irrespective of whether such information, idea, concept, improvement, discovery
or invention was conceived, developed, discovered or acquired by the Employee on
the job, at home, or elsewhere. This obligation extends to all types of
information, ideas and concepts, including information, ideas and concepts
relating to new types of services, corporate opportunities, acquisition
prospects, the identity of key representatives within acquisition prospect
organizations, prospective names or service marks for the Company’s business
activities, and the like.
     10. Ownership of Information, Ideas, Concepts, Improvements, Discoveries
and Inventions, and all Original Works of Authorship.
     10.1. All information, ideas, concepts, improvements, discoveries and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by the Employee or which are disclosed or made known to the Employee,
individually or in conjunction with others, during the Employee’s employment by
the Company and which relate to the business, products or services of the
Company or its Affiliates (including, without limitation, all such information
relating to corporate opportunities, research, financial and sales data, pricing
and trading terms, evaluations, opinions, interpretations, acquisition
prospects, the identity of customers or their requirements, the identity of key
contacts within the customers’ organizations or within the organization of
acquisition prospects, marketing and merchandising techniques, and prospective
names and service marks) are and shall be the

9



--------------------------------------------------------------------------------



 



sole and exclusive property of the Company. Furthermore, all drawings,
memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, maps and all other writings or materials of
any type embodying any of such information, ideas, concepts, improvements,
discoveries and inventions are and shall be the sole and exclusive property of
the Company.
     10.2. In particular, the Employee hereby specifically sells, assigns,
transfers and conveys to the Company all of his worldwide right, title and
interest in and to all such information, ideas, concepts, improvements,
discoveries or inventions, and any United States or foreign applications for
patents, inventor’s certificates or other industrial rights which may be filed
in respect thereof, including divisions, continuations, continuations-in-part,
reissues and/or extensions thereof, and applications for registration of such
names and service marks. The Employee shall assist the Company and its nominee
at all times, during the Employment Period and thereafter, in the protection of
such information, ideas, concepts, improvements, discoveries or inventions, both
in the United States and all foreign countries, which assistance shall include,
but shall not be limited to, the execution of all lawful oaths and all
assignment documents requested by the Company or its nominee in connection with
the preparation, prosecution, issuance or enforcement of any applications for
United States or foreign letters patent, including divisions, continuations,
continuations-in-part, reissues and/or extensions thereof, and any application
for the registration of such names and service marks.
     10.3. In the event the Employee creates, during the Employment Period, any
original work of authorship fixed in any tangible medium of expression which is
the subject matter of copyright (such as, videotapes, written presentations on
acquisitions, computer programs, drawings, maps, architectural renditions,
models, manuals, brochures or the like) relating to the Company’s business,
products or services, whether such work is created solely by the Employee or
jointly with others, the Company shall be deemed the author of such work if the
work is prepared by the Employee in the scope of his employment; or, if the work
is not prepared by the Employee within the scope of his employment but is
specially ordered by the Company as a contribution to a collective work, as a
part of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation or as an instructional text, then the work
shall be considered to be work made for hire, and the Company shall be the
author of such work. If such work is neither prepared by the Employee within the
scope of his employment nor a work specially ordered and deemed to be a work
made for hire, then the Employee hereby agrees to sell, transfer, assign and
convey, and by these presents, does sell, transfer, assign and convey, to the
Company all of the Employee’s worldwide right, title and interest in and to such
work and all rights of copyright therein. The Employee agrees to assist the
Company and its Affiliates, at all times, during the Employment Period and
thereafter, in the protection of the Company’s worldwide right, title and
interest in and to such work and all rights of copyright therein, which
assistance shall include, but shall not be limited to, the execution of all
documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for registration of copyright in the United States
and foreign countries.
     11. Employee’s Non-Competition Obligation.

10



--------------------------------------------------------------------------------



 



     11.1. (a) Until the Date of Termination, the Employee shall not, acting
alone or in conjunction with others, directly or indirectly, in any of the
business territories in which the Company or any of its Affiliates is presently
or from time to time during the Employment Period conducting business, invest or
engage, directly or indirectly, in any business which is competitive with that
of the Company or accept employment with or render services to such a competitor
as a director, officer, agent, employee or consultant, or take any action
inconsistent with the fiduciary relationship of an employee to his employer;
provided, however, that the beneficial ownership by the Employee of up to three
percent of the Voting Stock of any corporation subject to the periodic reporting
requirements of the Exchange Act shall not violate this Section 11.1(a).
     (b) In addition to the other obligations agreed to by the Employee in this
Agreement, the Employee agrees that until the Date of Termination, he shall not
at any time, directly or indirectly, (i) induce, entice or solicit any employee
of the Company to leave his employment, (ii) contact, communicate or solicit any
customer or acquisition prospect of the Company derived from any customer list,
customer lead, mail, printed matter or other information secured from the
Company or its present or past employees or (iii) in any other manner use any
customer lists or customer leads, mail, telephone numbers, printed material or
other information of the Company relating thereto.
     11.2. (a) If this Agreement is terminated either by the Company for Cause
or by the Employee for any reason, then for a period of one year following the
Date of Termination, the Employee shall not, acting alone or in conjunction with
others, directly or indirectly, in any of the business territories in which the
Company or any of its Affiliates is presently or at the Date of Termination
conducting business, invest or engage, directly or indirectly, in any business
which is competitive with that of the Company as of the Date of Termination or
accept employment with or render services to such a competitor as a director,
officer, agent, employee or consultant, or take any action inconsistent with the
fiduciary relationship of an employee to his employer; provided, however, that
the beneficial ownership by the Employee of up to three percent of the Voting
Stock of any corporation subject to the periodic reporting requirements of the
Exchange Act shall not violate this Section 11.2(a).
     (b) In addition to the other obligations agreed to by the Employee in this
Agreement, the Employee agrees that if this Agreement is terminated either by
the Company for Cause or by the Employee for any reason, then for a period of
one year following the Date of Termination, he shall not at any time, directly
or indirectly, (i) induce, entice or solicit any employee of the Company to
leave his employment, (ii) contact, communicate or solicit any customer or
acquisition prospect of the Company derived from any customer list, customer
lead, mail, printed matter or other information secured from the Company or its
present or past employees or (iii) in any other manner use any customer lists or
customer leads, mail, telephone numbers, printed material or other information
of the Company relating thereto.
     11.3. If this Agreement is terminated either by the Company Without Cause,
then the Employee shall not be subject to any non-competition obligation.
     12. Miscellaneous.

11



--------------------------------------------------------------------------------



 



     12.1. Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when delivered by hand or mailed by
registered or certified mail, return receipt requested, as follows (provided
that notice of change of address shall be deemed given only when received):
If to the Company to:
400 E. Kaliste Saloom Road
Suite 6000
Lafayette, Louisiana 70508
If to the Employee to:
400 E. Kaliste Saloom Road
Suite 6000
Lafayette, Louisiana 70508
or to such other names or addresses as the Company or the Employee, as the case
may be, shall designate by notice to the other party hereto in the manner
specified in this Section 12.1.
     12.2. Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall neither operate nor be construed as a waiver
of any subsequent breach by any party.
     12.3. Assignment. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors, legal representatives and assigns,
and upon the Employee, his heirs, executors, administrators, representatives and
assigns; provided, however, the Employee agrees that his rights and obligations
hereunder are personal to him and may not be assigned without the express
written consent of the Company.
     12.4. Entire Agreement; No Oral Amendments. This Agreement, together with
any exhibit attached hereto and any document, policy, rule or regulation
referred to herein, replaces and merges all previous agreements and discussions
relating to the same or similar subject matter between the Employee and each of
the Company and constitutes the entire agreement among the Employee and the
Company with respect to the subject matter of this Agreement, including the
Prior Agreement, and the Prior Agreement is hereby terminated by mutual consent
of the Employee and the Company. This Agreement may not be modified in any
respect by any verbal statement, representation or agreement made by any
employee, officer, or representative of the Company or by any written agreement
unless signed by an officer of the Company who is expressly authorized by the
Company to execute such document.
     12.5. Enforceability. If any provision of this Agreement or application
thereof to anyone or under any circumstances shall be determined to be invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.

12



--------------------------------------------------------------------------------



 



     12.6. Jurisdiction; Arbitration. The laws of the State of Louisiana shall
govern the interpretation, validity and effect of this Agreement without regard
to the place of execution or the place for performance thereof. Any controversy
or claim arising out of or relating to this Agreement, or the breach thereof,
shall be settled by arbitration located in Houston, Texas administered by the
American Arbitration Association in accordance with its applicable arbitration
rules, and the judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof, which judgment shall be
binding upon the parties hereto.
     12.7. Injunctive Relief. The Company and the Employee agree that a breach
of any term of this Agreement by the Employee would cause irreparable damage to
the Company and that, in the event of such breach, the Company shall have, in
addition to any and all remedies of law, the right to any injunction, specific
performance and other equitable relief to prevent or to redress the violation of
the Employee’s duties or responsibilities hereunder.
     13. Code Section 409A. This Agreement is not intended to be deferred
compensation under Code Section 409A under the Internal Revenue Code of 1986, as
amended, and the regulations, notices and rulings thereunder. The parties agree
to amend this Agreement to the extent necessary to insure that this Agreement is
not deferred compensation under Code Section 409A or to comply with Code
Section 409A in order to maintain the terms of the Agreement so that there is no
reduction in the total amounts payable to Employee hereunder.
[Signature page follows]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

            PETROQUEST ENERGY, INC.
      By:   /s/ Charles T. Goodson        Charles T. Goodson        Chief
Executive Officer        EMPLOYEE:
    /s/ J. Bond Clement      J. Bond Clement                       

14